DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 5/19/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. “Zhang” US 2017/0289957.


a radio; one or more processors operably coupled to the radio, wherein the one or more processors are configured to execute program instructions to cause the base station to: 
receive information from a mobility management entity (MME) that a paging message is intended for at least one user equipment (UE) device of a class of link-budget limited UE devices (Figure 5 step S4 teaches the MME sending paging information to the eNB and indicates the UE ID and whether or not to apply a power boost to the paging; Paragraphs 76 and 82-85, see also Figure 7 step T0); 
in response to receiving the information from the MME, transmit the paging message to the at least one UE device of the class of link-budget limited UE devices using improved paging scheduling for link budget limited devices, wherein the improved paging scheduling comprises increased resources in comparison to those used for non-link-budget limited UE devices (after the base station receives the paging information from the MME, the base stations send the page to the UEs with improved PSD (power).  This is viewed as the improved paging by increasing resources for particular UEs; Figure 7 step T2; Paragraph 96, see also Paragraphs 76 and 82-85.  Figure 7 is the base station operation in which the discovery case 1 (Figure 5) is performed).

Regarding claims 6 and 13, Zhang teaches the page is transmitted at resource blocks determined as a function of a predetermined parameter (6 resource blocks are used to provide 3dB boost to the PDSCH; Paragraphs 43-44, 82, see also 130).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wakabayashi et al. “Wakabayashi” US 2015/0341911.

Regarding claims 2, 9 and 16, Zhang does not disclose sending repetition of transmission of a DL channel associated with the paging message to the UE of the link-budget limited UE devices; however, Wakabayashi teaches the base station repeatedly sends paging with increasing power on the PDCCH to the terminal device; Paragraphs 224-226 and 231.

	One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Regarding claims 3, 10 and 17, Zhang teaches sending pages on resources on a PDSCH used for power boosting (paragraphs 41-46, see also 102).  Zhang does not disclose sending repetition of transmission of a DL channel associated with the paging message to the UE of the link-budget limited UE devices; however, Wakabayashi teaches the base station repeatedly sends paging with increasing power on the PDCCH to the terminal device; Paragraphs 224-226 and 231.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include repetitions of the DL channel associated with the paging to the UE as taught by Wakabayashi.
	One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Regarding claims 4, 11 and 18, Zhang does not disclose for a sequence of paging attempts, transmit the page with sequentially larger power boosts up to a limited number of paging attempts; however, Wakabayashi teaches the base station repeatedly 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include repeatedly sending the page at a larger transmission power as taught by Wakabayashi.
	One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Regarding claims 5, 12 and 19, Zhang does not disclose for a sequence of paging attempts, transmit the page with sequentially increased assigned resources up to a limited number of paging attempts; however, Wakabayashi teaches the base station repeatedly sends paging with increasing power (assigned resources) on the PDCCH until a reply from the device is received; Paragraphs 224-226 and 231.  The repeated transmission until a reply is received is viewed as the limited number of paging attempts.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include repeatedly sending the page using increased resources as taught by Wakabayashi
One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang et al. “Wang” US 2016/0164653.

Regarding claims 7 and 14, Zhang does not teach the predetermined parameter is a cell ID of the base station; however, Wang teaches the RB to which transmission are mapped can be determined on the basis of the cell ID of the base station; Paragraph 38.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include the predetermined parameter is a cell ID as taught by Wang.
	One would be motivated to make the modification such that the system can determine which RB to use for transmission of information as taught by Wang; Paragraph 38.

Regarding claim 20, Zhang teaches the page is transmitted at resource blocks determined as a function of a predetermined parameter (6 resource blocks are used to provide 3dB boost to the PDSCH; Paragraphs 43-44, 82, see also 130).  Zhang does not teach the predetermined parameter is a cell ID of the base station; however, Wang teaches the RB to which transmission are mapped can be determined on the basis of the cell ID of the base station; Paragraph 38.

	One would be motivated to make the modification such that the system can determine which RB to use for transmission of information as taught by Wang; Paragraph 38.

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Zhang does not teach receiving information from a MME that a paging message is intended for the UE of a link-budget limited UE device because Zhang teaches the enhanced paging techniques are in response to a failure/timer expiration whereas claim 1 is directed to a base station transmitting a paging message with increase resources in response to receive information from an MME.  Applicant further argues the MTC UE ID send to the eNB does not trigger the eNB to implement enhanced paging.
The Examiner respectfully disagrees.  Zhang teaches the MME sends a UE identifier to a base station; Paragraphs 79 and 82 (step S7 of Figure 5, see also Figure 7).  In response to receiving this indicator, the base station boosts the power for paging the MTC-UE; Paragraphs 83 and 85.  Thus, one can see that a base station receives information pertaining to a UE that needs to be paged, and the base station transmits the paging message to the UE using improved (i.e. power boosted) resources and thus .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419